      Case 2:09-cr-00310-ODW Document 71 Filed 08/21/20 Page 1 of 3 Page ID #:288



 1
2
3
                                                           CLERK U.S. Dec=^,rT COURT
4
5                                                               AUG 2 1 2020
6
                                                         fl 1      i'C~       DEPl1T','

7


 g
                IN THE UNITED STATES DISTRICT COURT
9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                           Case No. CR 09-310-ODW
     UNITED STATES OF AMERICA,
13                                           ORDER OF DETENTION
                    Plaintiff,
14
15
                    v.                       ~Fed. R. Crim. P. 32.1(a)(6);
                                              8 U.S.C. § 3143(a)(1)]
     GUSTVAO ESPARZA,
16
17                  Defendant.
18
19
20
                                             I.
21
           On August 21, 2020, Defendant made his initial appearance on the petition
22
     for revocation of supervised release and warrant for arrest issued in 2014. Deputy
23
     Federal Public Defender Michael Brown was appointed to represent Defendant.
24
     Defendant submitted on the recommendation of detention in the Pretrial Services
25
     Report.
26
27
28
      Case 2:09-cr-00310-ODW Document 71 Filed 08/21/20 Page 2 of 3 Page ID #:289



 1
2                                                   II.

3          Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §

4    3143(a) following Defendant's arrest for alleged violations) of the terms of

5    Defendant's ❑probation / ~ supervised release,

6          The Court finds that:

7          A.      ~      Defendant has not carried his burden of establishing by clear

8    and convincing evidence that Defendant will appear for further proceedings as

9    required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

10              ~ allegations in the petition include absconding from residential re-entry

11              program, sustaining state arrest and conviction for assault by means of

12              force likely to produce great bodily injury, and failure to report to

13              USPO..

14              ❑
                X history of prior parole and probation violations.

15
16
17         B.      ~      Defendant has not carried his burden of establishing by clear

18    and convincing evidence that Defendant will not endanger the safety of any other

19    person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is

20    based on:

21              ~ allegations in the petition, history of prior probation and parole

22              violations

23              ~ criminal history

24
25
26
27
28

                                                2
      Case 2:09-cr-00310-ODW Document 71 Filed 08/21/20 Page 3 of 3 Page ID #:290



 1                                  III.
2          IT IS THEREFORE ORDERED that the defendant is remanded to the
3    custody of the U.S. Marshal pending further proceedings in this matter.

4    Dated: August 21, 2020
5

6                                                       /s/
7                                                   ALKASAGAR
g                                          UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
